Simmons, C. J.

The Supreme Court cannot determine whether a refusal to sanction a petition for certioranñ was or was not erroneous, where a copy of the petition is neither embodied in the bill of exceptions nor attached thereto .and verified by the judge. Such petition, not having been sanctioned, could not be lawfully filed, -and therefore was no part of the record, and could not be brought up as such. Elsas v. Clay, 67 Ga. 327; James v. Davis, 76 Ga. 100; Fleming v. City of Bainbridge, 84 Ga. 622.

Writ of error dismissed.